DISSENTING OPINION.
I cannot agree that the terms of § 7 (see majority opinion, p. 64) must be interpreted as "limiting liability to injuries inflicted by groups of five or more persons who have unlawfully usurped and assumed power to regulate and correct individuals in respect to those matters concerning which the public has assumed jurisdiction to make laws, rules and regulations." I do not believe that the exercising of "correctional powers or regulative powers over any person or persons by violence" includes only acts of violence engaged in for the purpose of compelling persons to conform to the law of the state. I think that it includes the use of violence by a mob or riotous assemblage for the purpose of compelling other persons to conform to the ideas and standards of conduct of the persons using the violence even though the ideas and standards may be contrary to the law of the state. The evil aimed at in these statutes is the substitution of the exercise of irresponsible power of private individuals for the orderly exercise of power by the state.